Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Hicks appeals the district court’s order denying relief on his motion filed under the All Writs Act, 28 U.S.C. § 1657 (2012). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and we dismiss the appeal for the reasons stated by the district court. Hicks v. United States, No. 1:14-cv-02103-ELH (D.Md. July 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.